The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 19, 2021

                               2021COA113

No. 19CA2230, People v. Ong — Criminal Law — Competency to

Proceed — Certification, Reviews, and Termination of

Proceedings; Appeals — Final Appealable Order

     A division of the court of appeals determines that an order

issued pursuant to section 16-8.5-116, C.R.S. 2020, finding a

defendant incompetent with no probability of restoration and

dismissing the criminal charges, is a final, appealable order. The

division clarifies that the stay of the dismissal order issued under

section 16-8.5-116(10) does not extend the finality of the order for

the purposes of timely appeal. The division concludes that the

People’s appeal was untimely filed because the stay did not extend

the finality of the order.
COLORADO COURT OF APPEALS                                           2021COA113


Court of Appeals No. 19CA2230
Larimer County District Court Nos. 16CR2625 & 17CR1635
Honorable Thomas R. French, Judge


The People of the State of Colorado,

Plaintiff-Appellant,

v.

Earl Joseph Ong,

Defendant-Appellee.


                              APPEAL DISMISSED

                                   Division II
                        Opinion by JUDGE DAVIDSON*
                        Harris and Lipinsky, JJ., concur

                          Announced August 19, 2021


Clifford E. Riedel, District Attorney, Joshua D. Ritter, Deputy District Attorney,
Fort Collins, Colorado, for Plaintiff-Appellant

Lord Law Firm, LLC, Kathleen A. Lord, Denver, Colorado, for Defendant-
Appellee


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    The People appeal the district court’s order finding Earl

 Joseph Ong incompetent without likelihood of recovery, terminating

 the criminal proceedings, dismissing the charges against him, and

 staying the order of dismissal for twenty-one days to facilitate the

 transition of the case from criminal to civil mental health

 proceedings. Ong moved to dismiss the People’s appeal as untimely

 filed. We grant Ong’s motion.

                I.   Background and Procedural Facts

¶2    On November 28, 2016, Ong was charged with sexual assault

 on a child (pattern of abuse), sexual assault on a child (victim

 incapable of appraising conduct), sexual assault on a child, sexual

 exploitation of children, and sexual exploitation of a child. Ong was

 released on bond. Although he was subsequently charged in

 another case with violation of bail bond conditions and violation of

 a protective order, he remained out on bond.

¶3    Section 16-8.5-116(4), C.R.S. 2020, provides that a court,

 after four prior reviews finding a defendant incompetent,

           shall review the competency of the defendant
           every sixty-three days until the defendant is
           restored to competency or the court
           determines, based on available evidence, that
           there is not a substantial probability that the

                                    1
             defendant will be restored to competency in
             the foreseeable future and in that case, the
             court shall dismiss the case.

¶4    Section 16-8.5-116(10) allows the court, after finding

 incompetency and ordering the case dismissed under subsection

 (4), to stay the order dismissing the criminal charges for up to

 twenty-one days “so as to provide the department and the county

 attorney or district attorney with the opportunity to pursue

 certification proceedings or the provision of necessary services.”

¶5    On May 8, 2017, Ong’s defense counsel requested a

 competency evaluation. The district court made a preliminary

 finding that Ong was incompetent to proceed and, following a

 hearing, found Ong to be incompetent. Because Ong was out on

 bond, the district court ordered him to undergo outpatient

 competency restoration therapy.

¶6    The doctor evaluating Ong submitted progress reports to the

 court on June 18, 2018; November 12, 2018; and February 25,

 2019. Each time, she reported that Ong’s mental or developmental

 disability rendered him incompetent to proceed. In the February 25

 report, she reported that Ong is “permanently incompetent to

 proceed.”

                                    2
¶7    On April 12, 2019, Ong’s counsel filed a motion to terminate

 the proceedings and dismiss the criminal case under section

 16-8.5-116. On June 4, 2019, the evaluating doctor submitted a

 fourth report with the same findings and again opined that Ong was

 “permanently incompetent to proceed.” Once more, defense counsel

 requested that the court terminate the proceedings and dismiss the

 criminal case under section 16-8.5-116. However, this time the

 district attorney objected, arguing that this portion of the

 competency statute does not apply to Ong because he was not in

 custody — either in jail or another facility.

¶8    The court held additional competency review hearings and

 heard argument and briefing on the legal issue the district attorney

 had raised. On September 21, 2019, the court entered an order

 granting defense counsel’s motion to terminate the proceedings,

 and dismissed the criminal charges, as provided under section 16-

 8.5-116(4). In addition, the court stayed the dismissal order for

 twenty-one days as permitted under section 16-8.5-116(10).

¶9    Specifically, the court ordered:

            Pursuant to C.R.S. § 16-8.5-116, the Court
            finds that the Defendant is incompetent and
            there is not a substantial probability that he

                                    3
            will be restored to competency in the
            reasonably foreseeable future. The Court also
            finds that the Defendant meets the
            requirements for certification pursuant to
            article 65 of title 27 of the Colorado Revised
            Statutes because he is a danger to others
            based upon the allegations in the offenses here
            charged. The Court commences a mental
            health case and refers the same to the Larimer
            County Attorney. Pursuant to C.R.S. § 16-8.5-
            116(4), (10), the Court dismisses the criminal
            case but stays the dismissal for 21 days from
            today.


¶ 10   The court’s order was duly entered into the court registry the

  same day. The twenty-one day stay of the dismissal of the criminal

  charges expired on October 12, 2019. A clerical notation in the

  registry of actions dated October 15, 2019, reflects that Ong’s cases

  were “closed-dismissed” and the mandatory protection order

  vacated. The People filed their notice of appeal on December 3,

  2019 — seventy-three days after entry of the September 21 order

  and fifty-two days after the stay expired.

¶ 11   Ong filed a motion to dismiss the appeal as untimely. We

  granted his request that we consider his motion as a threshold

  matter before consideration of the merits of the appeal.




                                     4
¶ 12   He asserts that the appeal is untimely because the September

  21, 2019, order was a final, appealable order, and because the

  People’s notice of appeal was filed seventy-three days after the entry

  of that order. In response, while acknowledging that the order was

  issued and entered on September 21, the People claim that the

  court’s stay extended the finality of the order for purposes of appeal

  until, according to the People, October 15, 2019, when the

  administrative entry in the registry of actions noted that the case

  was closed. Alternatively, even if the stay did not extend the

  People’s deadline to file an appeal, the People request that we find

  good cause to excuse their untimely filing.

¶ 13   We agree with Ong. We conclude that the September 21 order

  was a final order and that the stay of the order did not impact its

  finality. We also find no good cause for the untimely filing.

  Because the timely filing of a notice of appeal is a prerequisite to

  our jurisdiction, e.g., Estep v. People, 753 P.2d 1241, 1246 (Colo.

  1988), we dismiss the appeal.




                                     5
        II.      The People’s Appeal was Untimely Filed Because the
              September 21 Order was a Final, Appealable Order and its
                Finality was Unaffected by the Twenty-One Day Stay

¶ 14   The People are authorized to appeal questions of law arising

  from a final order entered in a criminal proceeding. C.A.R. 1(a)(1);

  § 16-12-102(1), C.R.S. 2020. A prosecution appeal must be filed in

  the court of appeals within forty-nine days after the entry of

  judgment or order being appealed. C.A.R. 4(b)(2). “A judgment or

  order is entered within the meaning of this section (b) when it is

  entered in the criminal docket.” C.A.R. 4(b)(1). Any such appeal

  must follow the procedural requirements of C.A.R. 4(a), including

  that it be timely filed.

¶ 15   With exceptions not relevant here, see, e.g., C.A.R. 4.1; § 16-

  12-102 (permitting interlocutory appeals in limited and specific

  situations), only final judgments or orders are appealable.

  Prosecution appeals, like appeals by other parties, are subject to

  the final judgment requirement of C.A.R. 1.

       A.   The September 21 Order Terminating the Competency
            Proceedings and Dismissing the Charges was a Final,
         Appealable Order Because It Ended the Controversy and Left




                                       6
       the District Court with Nothing Further to do to Determine the
                      Rights of Ong and the Prosecution

¶ 16   A judgment is final for purposes of appeal when it is entered

  “leaving nothing further for the court pronouncing it to do in order

  to completely determine the rights of the parties involved.” People v.

  Guatney, 214 P.3d 1049, 1051 (Colo. 2009). A judgment or order in

  a criminal case is final when “the defendant is acquitted, the

  charges are dismissed, or the defendant is convicted and sentence

  is imposed.” Id.

¶ 17   A judgment of dismissal in a criminal case is final and

  immediately appealable. Dike v. People, 30 P.3d 197, 201 (Colo.

  2001).

¶ 18   We agree with Ong that the September 21 order terminating

  the competency proceedings and dismissing the charges was a final,

  appealable order.

¶ 19   Pursuant to section 16-8.5-116, the controversy before the

  district court was whether Ong was incompetent with no probability

  of restoration. If it so determined, the court was required to order

  dismissal of all pending criminal charges pursuant to section 16-




                                    7
  8.5-116(4).1 In addition, the court had the discretion to delay the

  dismissal for twenty-one days to enable the transition to civil

  mental health proceedings (the effect of which would keep Ong in

  custody or on bond during that transition). § 16-8.5-116(10).

  Ultimately, the court found Ong incompetent with no probability of

  recovery and consequently, as mandated, issued an order

  dismissing the criminal charges. In addition, finding Ong to be

  dangerous to others, the court opened a mental health case and

  stayed execution of the order of dismissal of the criminal charges

  for the statutorily prescribed twenty-one days.

¶ 20   From these facts, it is apparent that there was nothing more

  for the district court to do in the competency proceedings to

  determine the rights of the parties before it. See People in Interest of

  C.Y., 2012 COA 31, ¶ 31 (in juvenile delinquency proceedings, the




  1 In their briefs on appeal, the People contend that district court
  had no authority to dismiss the charges against Ong because he
  was not in custody of the department or otherwise confined under
  section 16-8.5-116(4), C.R.S. 2020, but was receiving outpatient
  competency restoration treatment. We do not address the merits of
  this contention but presume, solely for the purposes of determining
  jurisdiction, that the trial court had the proper authority to dismiss
  the charges.

                                     8
  court’s finding that competency could not be restored and order for

  a management plan ended the controversy and therefore was a

  final, appealable order); People v. Galves, 955 P.2d 582, 583 (Colo.

  App. 1997) (determining that a finding of not guilty by reason of

  insanity, while not technically a judgment of conviction, ended the

  controversy and, therefore, was the functional equivalent of a final

  judgment of conviction); cf. People v. Zapotocky, 869 P.2d 1234,

  1240-41 (Colo. 1994) (finding of no substantial probability that a

  defendant will be restored to competency in the foreseeable future

  required that the defendant be released); Parks v. Denver Dist. Ct.,

  180 Colo. 202, 207, 503 P.2d 1029, 1032 (1972) (“If it becomes

  apparent that the defendant is unlikely to ever regain competency

  to stand trial, then civil commitment proceedings should be

  instituted.”).

¶ 21   Contrary to the People’s suggestion that the court may have

  retained continuing jurisdiction to resolve certain, limited issues

  arising during Ong’s transition to civil proceedings, e.g.,

  enforcement of the mandatory protection order, such continuing

  jurisdiction did not affect the appealability of the September 21

  order. C.Y., ¶ 31 (order determining that juvenile cannot be

                                     9
  restored to competency is final and appealable even though the

  court maintains jurisdiction to establish and monitor a

  management plan); Galves, 955 P.2d at 583-84 (where a court

  enters a final, appealable order adjudicating a defendant not guilty

  by reason of insanity, that court retains jurisdiction to resolve

  questions relating to the defendant’s care and treatment); cf.

  Strepka v. People, 2021 CO 58, ¶ 1 (a trial court retains jurisdiction

  to rule on a motion for return of unlawfully obtained property after

  a case is dismissed so long as the motion is filed before the appeal

  deadline expires).

       B.     The Stay of the September 21 Order Had No Impact On Its
                                      Finality

¶ 22        To the extent that the People suggest that the September 21

  order did not become final and appealable until the expiration of the

  twenty-one day stay granted by the court under section 16-8.5-

  116(10), we disagree. To the contrary, because the order

  terminating the proceedings and dismissing the criminal charges

  was final and appealable when entered on September 21, the

  court’s stay of that order merely suspended its enforcement and

  had no effect on its finality for purposes of filing a timely appeal.


                                       10
See People v. Gabriesheski, 262 P.3d 653, 657 (Colo. 2011) (“The

dismissal of all charges in a criminal prosecution clearly ends the

particular action in which the order of dismissal is entered and

therefore constitutes a final judgment for purposes of the People’s

request for appellate review of any ruling in the case” on a question

of law.); see also People v. Collins, 32 P.3d 636, 638 (Colo. App.

2001) (the dismissal of criminal charges is analogous to a final

judgment because the dismissal of a charge effectively terminates

prosecution of the charge); § 16-12-102(1) (the entry of an order

dismissing all charges in a criminal case is “immediately

appealable”); cf. People v. Figueroa-Lemus, 2020 CO 59, ¶ 10 (a

statutorily sanctioned deferred judgment and sentence is not a final

judgment; until and unless it is revoked, it is not subject to

appellate review); Kazadi v. People, 2012 CO 73, ¶ 18 (in deferring

judgment and sentence, the trial court has not yet imposed the

sentence and, therefore, a judgment of conviction has not entered

that is subject to postconviction or appellate review until the

deferred judgment is revoked and sentence is imposed); Ellsworth v.

People, 987 P.2d 264, 266 (Colo. 1999) (until a sentence is imposed

there can be no final judgment); see also C.A.R. 8.1(a)(4) (an order

                                  11
placing an offender on probation remains in effect pending review

by an appellate court unless the court grants a stay of probation);2

see generally State v. Bachman, 675 S.W.2d 41, 44-45 (Mo. Ct. App.

1984) (explaining that a stay of imposition of a sentence and a stay

of execution of a sentence “are not the same thing,” as they do not

cause a trial court to continue its performance, and hence

jurisdiction, in the same way).




2 We are not persuaded by the cases the People cite in their
response to the motion to dismiss to support their assertion that,
because the order was stayed, the September 21 order was not final
and appealable. In those cases, unlike here, the trial courts’ rulings
did not end the actions leaving nothing further to be done in
determining the rights of the parties involved; in each case, there
remained unresolved claims or parties who were still a part of the
litigation. Berry v. Westknit Originals, Inc., 145 Colo. 48, 49-50, 357
P.2d 652, 653 (1960) (court’s order dismissing some but not all
parties was not a final, appealable order because it did not
determine the action as to all parties); Dist. 50 Metro. Recreation
Dist. v. Burnside, 157 Colo. 183, 186-87, 401 P.2d 833, 835 (1965)
(trial court’s order granting defendants’ motion to dismiss not a
final, appealable order when the court did not enter a final
judgment after granting the motion); Things Remembered, Inc. v.
Fireman’s Ins. Co., 924 P.2d 1089, 1091 (Colo. App. 1996) (court
order staying proceedings pending resolution of another case
involving similar issues was not final where not all the parties in the
cases were the same and it was disputed whether the other
proceeding would resolve the claims in this case).

                                  12
¶ 23   Therefore, just as an imposed sentence or a probationary

  sentence that has been stayed constitutes a final judgment, but a

  deferred judgment does not, the entry of the September 21 order

  was the event that created finality and triggered the time for filing a

  notice of appeal. The dismissal entered on September 21 did not

  need to be re-entered to take effect after the expiration of the stay.

  That is why it is of no moment that the stay expired on October 12,

  but the minute order noting the closure of the case was not entered

  until October 15. The minute order did not re-enter the dismissal

  order; it simply closed the case because the charges had been

  dismissed.

¶ 24   Indeed, as Ong points out, if the September 21 order was not

  appealable until the expiration of the stay, by granting the stay, the

  district court would effectively have extended the time for appeal for

  an additional forty-nine days past the entry of a final order,

  something it had no authority to do. See P.H. v. People in Interest of

  S.H., 814 P.2d 909, 912 (Colo. 1991) (finding that, under C.A.R.

  4(a), a trial court is without authority to grant an extension of time

  to file the notice of appeal; unlike the former version of C.A.R. 4(a),

  such power is now vested in the appellate court); Estep, 753 P.2d at

                                     13
  1247 (trial court has no authority to extend the time for filing an

  appeal); cf. People v. Retallack, 804 P.2d 279, 279-80 (Colo. App.

  1990) (a motion filed after the entry of the order challenged on

  appeal does not extend the time for the prosecution to file its notice

  of appeal).3

¶ 25      We conclude that the September 21 order was final and

  appealable and, because the stay of that order did not affect its

  finality, the People’s notice of appeal, filed seventy-three days later,

  was untimely.

       III.   We Find No Good Cause to Accept the Appeal Out of Time

¶ 26      In the alternative, the People argue that, if we determine that

  the order entered on September 21 was final, good cause exists to

  accept the appeal out of time because of their good-faith reliance on

  the trial court’s imposition of the stay of the order of dismissal. We

  disagree.


  3 Indeed, nothing in section 16-8.5-116(10) can be understood to
  grant the trial court the discretion to extend the time to file an
  appeal. To the contrary, the statute allows the court to enter a stay
  of a dismissal order solely to facilitate the safe transition of a
  permanently incompetent but dangerous defendant from criminal to
  civil commitment proceedings, that is, to allow time for the proper
  agency to begin civil commitment proceedings and allow for the
  transfer of jurisdiction without losing oversight of Ong.

                                      14
¶ 27   C.A.R. 4(b)(2), unlike C.A.R. 4(b)(1), does not include language

  providing additional time to file a notice of appeal upon a showing

  of excusable neglect or justifiable excuse. Rather, the People must

  demonstrate good cause for the late filing of a notice of appeal.

  People v. Gilmore, 97 P.3d 123, 128 (Colo. App. 2003).

¶ 28   Good cause under C.A.R. 26(b) requires a showing that

  surrounding circumstances would cause a reasonably prudent

  person similarly to overlook a required act in the performance of

  some responsibility. Farm Deals, LLLP v. State, 2012 COA 6, ¶ 20.

¶ 29   The People do not claim that they were unaware of the

  September 21 order. And, as discussed, the dismissal order was a

  final, appealable order stayed, per the statute, not to allow further

  proceedings as to the underlying case or Ong’s competency, but

  simply to allow for the commencement of civil commitment

  proceedings. Because the stay did not affect the finality of the order

  dismissing the case, the People’s reliance on the court’s entry of the

  stay does not constitute good cause for their failure to timely file the

  notice of appeal.

                             IV.   Conclusion

¶ 30   The appeal is dismissed.

                                     15
JUDGE HARRIS and JUDGE LIPINSKY concur.




                       16